Opinion by
Judge Lindsay:
An assignee has no right of action at law against a remote assignor. He must look to the party who assigned to him-. If the immediate assignor be a nonresident, of if after suit prosecuted with proper diligence nothing can be recovered from him, the holder of the assigned note may, by a proper proceeding in equity, be substituted to his rights against a remote assignor, or possibly he may upon proper averments- be allowed to use his assignor’s name in a suit at law, against any one bound to him by a contract of assignment. The petition in this case fails to disclose any- of the above suggested reasons for joining the remote assignor, Cline* as a co-defendant with Vittetoe. No cause of action being set out against Cline, the judgment as to him is erroneous. It is therefore reversed, and the cause remanded for further proceedings consistent with this opinion.